Electronically Filed
                                                         Supreme Court
                                                         SCWC-11-0000556
                                                         14-NOV-2014
                                                         12:53 PM
                          SCWC-11-0000556



           IN THE SUPREME COURT OF THE STATE OF HAWAI'I



           DAVID PANOKE, Petitioner/Claimant-Appellant,



                                 vs.



         REEF DEVELOPMENT, Respondent/Employer-Appellee,



                                 and



  SEABRIGHT INSURANCE, Respondent/Insurance Carrier-Appellee.




         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS


      (CAAP-11-0000556; CASE NO. AB 2005-243 (2-04-07185))



       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI


 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)
 


          Petitioner/Claimant-Appellant David Panoke’s



application for writ of certiorari filed on October 2, 2014, is



hereby accepted and will be scheduled for oral argument.       The



parties will be notified by the appellate clerk regarding



scheduling.

          DATED:   Honolulu, Hawai'i, November 14, 2014.

Wayne H. Mukaida                 /s/ Mark E. Recktenwald
for petitioner
                                 /s/ Paula A. Nakayama

                                 /s/ Sabrina S. McKenna

                                 /s/ Richard W. Pollack

                                 /s/ Michael D. Wilson